Citation Nr: 0629858	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  04-15 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
tinnitus, to include entitlement to separate evaluations for 
each ear.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from April 1970 to 
February 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Paul, Minnesota 
(RO).

The issue of entitlement to an initial evaluation in excess 
of 10 percent for degenerative disc disease of the lumbar 
spine is remanded to the RO via the Appeals Management Center 
in Washington, DC.  


FINDING OF FACT

The veteran is receiving the maximum schedular evaluation for 
tinnitus.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The facts of this case are not in dispute.  A November 2002 
rating decision granted entitlement to service connection for 
tinnitus and assigned a 10 percent evaluation under 
Diagnostic Code 6260.  A claim for an increased rating for 
tinnitus, to include separate ratings for each ear was 
received from the veteran's representative in 


March 2003.  The veteran was notified by VA letter in April 
2003 that his claim was denied because the claim on the basis 
that Diagnostic Code 6260 does not provide for assignment of 
a separate 10 percent evaluation when tinnitus exists in each 
ear.  The veteran and his representative appealed that 
decision to the Board. 

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court) reversed a Board 
decision that found that, under pre-June 2003 regulations, no 
more than a single 10-percent rating could be provided for 
tinnitus, whether perceived as bilateral or unilateral.  The 
Court held that pre-1999 and pre-June 13, 2003, versions of 
Diagnostic Code 6260 required that VA assign dual 10-percent 
ratings for "bilateral" tinnitus where it was perceived as 
affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, No. 05-7168 (Fed. Cir. June 
19, 2006).  Citing Supreme Court precedent, the Federal 
Circuit explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that 


interpretation was not plainly erroneous or inconsistent with 
the regulations.  Id, slip op. at 9-10.  Finding that there 
was a lack of evidence in the record suggesting that VA's 
interpretation of Diagnostic Code 6260 was plainly erroneous 
or inconsistent with the regulations, the Federal Circuit 
concluded that the Court erred in not deferring to VA's 
interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent 
evaluation for tinnitus.  Therefore, the veteran's claim for 
separate 10 percent ratings for each ear for his service-
connected tinnitus must be denied under both the new and old 
versions of the regulation.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has considered whether further development of this 
claim is warranted under the Veterans Claims Assistance Act 
(VCAA) or previously existing law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Because 
the claim is being denied as a matter of law, no further 
development under the VCAA or previously existing law is 
warranted.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 
(2004).



ORDER

An evaluation in excess of 10 percent for tinnitus, to 
include entitlement to separate evaluations for each ear, is 
denied.


REMAND

A review of the claims file reveals conflicting findings 
involving the veteran's service-connected low back between a 
VA examination report in September 2002 and a private 
examination report dated in June 2003.  The VA examination of 
the low back did not find any radicular symptomatology and 
the veteran was able to forward flex to ankle level without 
pain.  However, according to the June 2003 private 
evaluation, the veteran had low back pain with radiculopathy 
and his ability to work was limited by chronic back pain.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2005), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the severity of a disability.  See also 
38 C.F.R. § 3.159 (2005).  

Based on the above, this case is being remanded for the 
following actions:  

1.  The veteran must be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
health care providers, including VA, who 
have treated him for low back disability 
since June 2003.  After obtaining any 
necessary authorization from the veteran 
for the release of his private medical 
records, the RO must obtain and 
associate with the file all records that 
are not currently on file.

2.  After obtaining authorization from 
the veteran, the RO must attempt to 
obtain his treatment records from Dr. 
Sorenson, of the Brainerd Medical 
Center, 2024 S. Sixth Street, Brainerd, 
Minnesota 56401 and associate them with 
the claims file.  If the RO is 
unsuccessful in obtaining any such 
records identified by the veteran, it 
must inform the veteran and his 
representative of this and request them 
to provide a copy of the outstanding 
medical records if possible.

3.  Thereafter, the RO must arrange for 
examination of the veteran by a health 
care provider with appropriate expertise 
to determine the nature and severity of 
all current orthopedic and neurological 
manifestations of his service-connected 
low back disability.  The VA claims 
folder must be made available to and 
reviewed by the examiner.  All indicated 
tests and studies must be accomplished; 
and all clinical findings must be 
reported in detail.  The examiner must 
provide findings on range of motion of 
the back and comment on any associated 
weakness, fatigability, incoordination, 
or flare-ups.  The examiner must identify 
any objective evidence of back pain and 
any functional loss associated with pain.  
The examiner must also provide an opinion 
on the impact of the veteran's service-
connected low back disability on his 
ability to work.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, must be set forth in 
a typewritten report. 

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the above has been completed, the 
RO must readjudicate the veteran's claim for 
an initial evaluation excess of 10 percent 
for degenerative disc disease of the lumbar 
spine, taking into consideration any and all 
evidence that has been added to the record 
since its last adjudicative action.  If the 
benefit sought on appeal remains denied, the 
veteran must be provided a Supplemental 
Statement of the Case.  The veteran and his 
representative must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


